Citation Nr: 1744195	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973 and from April 1974 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claims for entitlement to service connection for diabetes mellitus, to include as due to contaminated water at Camp Lejeune.

The Veteran claims that he experienced symptoms of diabetes mellitus while he was in service.  During his Travel Board hearing, he indicated that his diabetes mellitus caused by contaminated water at Camp Lejeune. Service personnel records confirm that the Veteran served at Camp Lejeune within the time frame during which individuals at Camp Lejeune were potentially exposed to drinking water contaminated with volatile organic compounds.  He also asserted that he was told during service that he had an elevated blood sugar level reading in November 1986.  See March 2017 Travel Board hearing testimony.  Additionally, he claimed that his legs swelled and retained fluid during service.  See January 2009 statement in support of claim.  The Veteran is competent to report the symptoms he has experienced.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine whether or not the Veteran's diabetes mellitus began in service, or is otherwise related to service.  

During his hearing, the Veteran reported that he could not walk without the aid of a walker or a cane.  He indicated that he experienced fatigue and safety problems due, in part, to his lower back giving out and causing him to fall.  He claimed that his ankles have deteriorated and that he dragged his left foot.  He needed his wife's help with dressing and undressing, showering, toileting, and cleaning up after he had an accident.  When asked by the Judge whether or not he was able to protect himself from the hazards and dangers of daily life and environment, such as forgetting to turn off the stove, he responded that he did not go near the stove and that his wife took care of things in the kitchen.  He reported that he sometimes thought that his wife would be better off without him.  He also asserted that he only left the house for appointments and church and that he began being confined to the house two and a half years ago.  He claimed that his back started to deteriorate during that time and that he has to assist his left leg in order to move it.  As the evidence currently of record does not provide enough detail for purposes of determining entitlement to SMC for aid and attendance or housebound based on the current service-connected disabilities, the Board finds an examination for aid and attendance or housebound status should be accomplished to assess whether his service-connected disabilities render him in need of the regular aid and attendance of another person or housebound.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Additionally, although some service personnel and treatment records are legible, many are not, due to poor quality.  The record is not clear whether the microfiche (from which the records were copied/entered into the record) were damaged or whether any attempt was made to secure legible copies of those records incapable of currently being read, even with electronic enhancement (enlargement).  In light of the Veteran's allegations of onset of elevated blood sugar reading as well as swollen legs and fluid retention in service, a remand to conclusively establish whether more legible copies of the records may be obtained is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for development to secure for the record legible copies of those of the Veteran's service personnel and treatment records copied in the digital record from microfiche that are now incapable of being read.  Efforts to obtain such legible records must continue until they are secured or the AOJ determines that such is not possible (as the original no longer exist or exist but are incapable of enhancement), in which case it must be so certified for the record, with explanation. 

2.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed diabetes mellitus, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA clinician for review and an advisory medical opinion (that is supported by adequate rationale).  [If further examination of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  Based on review of the record, to include this remand (and examination of the Veteran if such is deemed necessary), the consulting examiner should provide opinions that respond to the following:

a. Whether the Veteran's diabetes mellitus is at least as likely as not (i.e. a 50 percent probability or greater) incurred in, caused by, or otherwise related to service, to include exposure to contaminated water during the Veteran's service at Camp Lejeune, North Carolina.  

The examiner should specifically note that service connection can be established on a direct basis for diseases even if they have not been shown to warrant a regulatory presumption of service connection due to herbicide exposure or exposure to contaminated water at Camp Lejeune.

The examiner should specifically address the Veteran's contentions that his legs swelled and retained fluid during service and he was told that he had elevated blood sugar level reading in November 1986.  

The complete rationale for all opinions should be set forth. A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6.  After the completion of the directives 1 through 3 above, schedule the Veteran for a VA aid and attendance examination.  The claims file, including a copy of this remand, must be made available for the examiner to review.  All relevant tests and studies should be undertaken.  If it is not possible for the Veteran to be physically present for the VA examination, determine if it is possible to opine on the following without him present.  If it is not possible, provide an explanation as to why this is not possible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance by reason of his service-connected disabilities, utilizing the criteria outlined in 38 C.F.R. § 3.352 (a).  The examiner should conduct a thorough review of all of the evidence of record.  The examiner is asked to focus on the service connected disabilities (the Veteran is currently service-connected for PTSD; degenerative disc disease of the lumbar spine; bilateral knee osteoarthritis, bursitis, and chondromalacia; bilateral ankle recurrent strain with left ankle residual ligament laxity; and bilateral lower extremity radiculopathy; the Veteran is also seeking service connection for diabetes mellitus) and whether these disabilities render the Veteran in need of aid and attendance.  In the opinion, the VA examiner should specifically address whether the Veteran requires the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities, and whether is permanently housebound by reason of service-connected disability or disabilities.  The examiner should provide information concerning whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.

A complete rationale should be provided for any opinion rendered.

The examiner is advised that the Veteran and his wife are competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions concerning his need for aid and attendance.  If the examiner rejects these reports regarding symptoms, the examiner must provide a reason for doing so.  The examiner must provide reasons for any opinion given.

7.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




